                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8     JAMAR RASHAD GEETER,                                 Case No. 20-cv-02188-VKD
                                                          Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE RE
                                                 v.                                           PETITION FOR HABEAS CORPUS
                                  10

                                  11     MARCUS POLLARD, et al.,
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Jamar Geeter, a prisoner of the State of California, filed a habeas corpus petition

                                  14   pursuant to 28 U.S.C. § 2254. Mr. Geeter has paid the $5.00 filing fee. His petition sets forth

                                  15   several claims challenging the constitutionality of his conviction in state court. Specifically, Mr.

                                  16   Geeter claims:

                                  17              •     “Petitioner was denied his Fifth Amendment right to testify in his own defense and

                                  18                    his Fourteenth Amendment right to a fair trial when the trial court instructed the

                                  19                    jury with CALCRIM 361, because the instruction improperly singled out his

                                  20                    testimony for special scrutiny.”

                                  21              •     “Petitioner was denied his Fourteenth Amendment right to Due Process when the

                                  22                    trial court erroneously admitted highly prejudicial other crimes evidence.”

                                  23              •     “Petitioner was denied his Fourteenth Amendment right to Due Process when the

                                  24                    trial court improperly permitted Detective Bray to testify that he believed Z.H.

                                  25                    because a witness may not express an opinion on a defendant’s guilt or innocence.”

                                  26              •     “Petitioner was denied his Fourteenth Amendment right to Due Process by the

                                  27                    cumulative effect of multiple trial errors.”

                                  28   Dkt. No. 1 ¶¶ 10-13.
                                   1          These claims, when liberally construed, are cognizable and potentially meritorious. Good

                                   2   cause appearing, respondent Marcus Pollard is hereby ordered to show cause why the petition

                                   3   should not be granted.

                                   4          In order to expedite the resolution of this case, it is further ordered as follows:

                                   5              1. The Clerk shall serve Mr. Pollard and his attorney, the Attorney General of the

                                   6   State of California, with a copy of this order and the petition with all attachments.

                                   7              2. Consistent with Habeas Local Rule 2254-6, Mr. Pollard shall file with the Court

                                   8   and serve on petitioner, within 60 days of service of the petition and this order, an answer

                                   9   conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing cause

                                  10   why a writ of habeas corpus should not be granted based on the claims found cognizable herein.

                                  11   Mr. Pollard shall file with the answer and serve on Mr. Geeter a copy of all portions of the state

                                  12   trial record that have been transcribed previously and that are relevant to a determination of the
Northern District of California
 United States District Court




                                  13   issues presented by the petition.

                                  14              3. If Mr. Geeter wishes to respond to the answer, he shall do so by filing a traverse

                                  15   with the Court and serving it on Mr. Pollard within 30 days of the date the answer is filed.

                                  16              4. Mr. Pollard may file, within 60 days, a motion to dismiss on procedural grounds in

                                  17   lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing

                                  18   Section 2254 Cases. If Mr. Pollard files such a motion, Mr. Geeter shall file with the Court and

                                  19   serve on Mr. Pollard an opposition or statement of non-opposition within 30 days of the date the

                                  20   motion is filed, and Mr. Pollard shall file with the Court and serve on Mr. Geeter a reply within 14

                                  21   days of the date any opposition is filed.

                                  22              5. The Clerk shall send a notice to Messrs. Geeter and Pollard regarding consenting to

                                  23   or declining the jurisdiction of a magistrate judge.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 8, 2020

                                  26
                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
                                                                                          2
